      Case 1:20-cv-07672-LLS-OTW Document 19 Filed 01/13/21 Page 1 of 1




                         MCGRAIL & BENSINGER LLP
                                    888-C 8th Avenue #107
                                     New York, NY 10019
                                      Ph: (917) 509-7818
                                GVazquez@McGrailBensinger.com

January 13, 2020


VIA CM/ECF
                                             MEMO ENDORSED
Magistrate Judge Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Startable, Inc. v. Waft Perfume, Inc. d/b/a Waft.com, Docket No. 20-cv-07672-LLS-OTW

Dear Magistrate Judge Ona T. Wang:

I am counsel to Plaintiff Startable, Inc., in the above-captioned matter. I write to respectfully
request an adjournment until January 21, 2021 to file an inquest memorandum setting forth proof
of damages and corresponding proposed findings of fact and law, the deadline for which is
currently January 14, 2021. Order, ECF No. 16. There have been no previous adjournment requests
in this matter. Defendant Waft Perfume, Inc. d/b/a Waft.com has not consented to this
adjournment, as it has not appeared in this case and is generally unresponsive.

The Court’s attention to and courtesies in this matter are greatly appreciated.


 Application GRANTED.                                Respectfully submitted,

 Plaintiff is directed to serve a
 copy of this Order to the
 Defendant and file proof of                          ____________________________________
 service. ECF 18 resolved.                            Gabrielle Y. Vázquez, Esq.
                                                      Counsel for Plaintiff Startable, Inc.
 SO ORDERED.

 /s/ Ona T. Wang Jan. 13, 2021
 U.S.M.J.
